Title: From George Washington to Thomas Cushing, 5 April 1786
From: Washington, George
To: Cushing, Thomas



Dr Sir,
Mount Vernon 5th April 1786.

I have now the honor to acknowledge the receipt of your several favors of the 6th 9th & 16th of Novr & 22d of Feby. I purposely delayed my acknowledgments of the first three, ’till I should receive the one promised therein, that I might give you no more trouble with my concerns than was unavoidable.
I feel myself under great obligation to you for your obliging & disinterested attention to my Jack; & for your kindness to the person who was sent to conduct him home: he, the Spaniard, & the Jack Ass all arrived safely, & in as short a time as could well have been expected from the great distance, & manner of their traveling.
Your draft on me in favor of Messrs Isaac & William Smith, was paid the moment it was presented; & I have since paid Captn Pearce’s Accot, but not to the amount of his order in favor of Mr Hartshorne Mercht in Alexandria: for I believe Captn Pearce was ashamed himself of his charges after they were made, as he requested the above Gentleman, in a second letter, to receive whatever should be thought right. Mr Hartshorne therefore, adding for the full passage of the Jack, made the ⟨Acc.⟩ of Mr Ashton, in other respects, his government for the residue, & instead of demanding £63.5.6. was content to receive £33.3.6. & thought it enough. You have, I am persuaded, hit upon the true & only reason why Captn Pearce withheld his Accot from your examination; preferring to send it hither, exorbitant as it appeared from the face of it, rather than have entered into any dispute concerning it, I should have paid it had I not waited a while to learn the result of your application to him.
Mrs Washington joins me in respectful compliments to your self & Lady, & with sentiments of great esteem & regard I am Dr Sir Yrs &c.

G: Washington

